Citation Nr: 1720534	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-00 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on verified active duty in the Navy from December 1942 to March 1946.  He apparently had additional unverified periods of service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for bilateral hearing loss.  

In a VA Form 9, received in January 2012, the Veteran requested a Board videoconference hearing.  He was scheduled for the hearing in April 2017.  Following an April 2017 pre-hearing teleconference, the Veteran's representative submitted a written statement requesting waiver of the hearing request, as well as waiver of the right to an Informal Hearing Presentation, if the Veteran was granted the benefits sought on appeal or a VA opinion/examination was obtained.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

In April 2017, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in May 2017.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he has bilateral hearing loss as a result of acoustic trauma during service, to include while serving in World War II.  He reports that he served aboard the USS Mobile as an executive officer's yeoman and that the ship was involved in active combat.  The Veteran states that he was exposed to hazardous levels of noise, including from the ship's 5-inch and 6-inch guns.  He indicates that he also presently suffers from tinnitus.  The Veteran essentially reports that his bilateral hearing loss began during service and has continued since that time.  

The Veteran served on verified active duty in the Navy from December 1942 to March 1946.  He also apparently had additional unverified periods of service in the Naval Reserve.  His available service personnel records indicate that he served aboard the USS Mobile.  Such records indicate that while serving aboard the USS Mobile, he participated in numerous shore bombardments, air attacks, carrier task force air strikes, etc.  Therefore, the Veteran's acoustic trauma is conceded for the purposes of this decision.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2016).  Such records do show that he was treated for acute otitis media of the left ear in June 1945.  

Post-service VA treatment records, to include an examination report, show that the Veteran has bilateral hearing loss under the provisions of 38 C.F.R. § 3.385 (2016).

The Board determined that an opinion provided by an examiner, pursuant to a December 2010 VA audiological examination report, was insufficient to decide the Veteran's claim on the merits and in April 2017 sought an opinion from a VHA specialist as to the etiology of the Veteran's bilateral hearing loss.  

A VHA opinion, received in May 2017, was provided by an otolaryngologist.  The physician indicated that the Veteran's bilateral hearing loss was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The physician reported that the Veteran served in World War II from 1942 to 1946, and that he served aboard the USS Mobile.  The physician stated that it was documented that the Veteran participated in numerous shore bombardments, air attacks, and carrier task force strikes, etc.  The physician indicated that such documentation clearly shows that the Veteran had a history of acoustic trauma.  

The physician reported that the Veteran underwent audiogram screening in 1942 and, again, in 1946, but that the audiogram screening did not involve a standard audiogram, but only a screening test, which showed 15/15 on whispered voice testing, respectively.  The physician indicated that he could say that the screening hearing tests conducted in 1942 or 1946, respectively, did not indicate whether the Veteran had any actual hearing loss or not.  The physician maintained that it was more likely that the Veteran did suffer some hearing loss during his period of service, but that such was not recorded.  The physician stated that it was also likely that the Veteran did not complain about tinnitus and that he may well have had some intermittent tinnitus, but ignored those symptoms.  

The physician indicated that the Veteran's present hearing loss may have to do with many factors including presbycusis and many other factors over his sixty-plus years.  The physician stated, however, it was his opinion that there was no way to say that the Veteran's hearing was not damaged during his time in service due to acoustic trauma.  The physician commented that it was his opinion that it was at least as likely as not that some of the Veteran's present hearing loss started and occurred due to acoustic trauma during service.  

The Board finds that May 2017 opinions provided by the VHA physician, an otolaryngologist surgeon, are the most probative opinion of record.  The opinions provided by the VHA physician support the Veteran's claim.  As such, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


